DETAILED ACTION

Response to Amendment
This action is in response to the AFCP 2.0 filed on 07/28/2022.
The amendments filed on 07/28/2022 have been entered. Accordingly claims 1-6, 8-15, and 17-18 remain pending. Applicant has cancelled claims 7 and 16.
The previous objections to the claims have been withdrawn in light of applicant's amendments. 
The previous rejections of the  claims under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments. 
The previous prior art rejections of the claims have been withdrawn in light of applicant’s amendments incorporating previously indicated allowable subject matter. 
There are no remaining rejections.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 10-15 cancelled.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Stacey J. Longanecker (Reg. No. 33,952) on 08/26/2022.

Allowable Subject Matter
Claims 1-6, 8-9, and 17-18 (renumbered 1-10) are allowed.
An examiner’s statement of reasons for allowance was previously provided in the Final rejection mailed on 04/29/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793